DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Jo et al (US 2020/0176920)
With regard to claim 1 , Jo et al disclose  electronic apparatus  (100) comprising: a housing (203) with a hole penetrating from an inner wall surface of the housing through an  outer wall surface of the housing; a terminal component (210)  including a contact (212)  that comes into electrical contact with a plug connector (212) connected from outside the housing, and a stepped portion (202 engaged in the inner wall surface from inside the housing, the terminal component being inserted in the hole; and a waterproofing member (204) disposed  (Fig. 6) in at least one of  a first space located between the inner wall surface and the stepped portion, and (2) a second space located between an edge of the hole of the housing and an inserted portion of the terminal component (210, 211, the inserted portion being inserted in the hole.

    PNG
    media_image1.png
    505
    659
    media_image1.png
    Greyscale

Claim(s)1 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Chang  (US 2020/0403353)
With regard to claim 1 ,  Chang discloses   electronic apparatus  (100) comprising: a housing (103) with a hole penetrating from an inner wall surface of the housing through an  outer wall surface of the housing; a terminal component (107)  including a contact (107)  that comes into electrical contact with a plug connector connected from outside the housing, and a stepped portion engaged in the inner wall surface from inside the housing, the terminal component being inserted in the hole; and a waterproofing member (115) disposed in at least one of (1) a first space located between the inner wall surface and the stepped portion, and (2) a second space located between an edge of the hole of the housing and an inserted portion of the terminal component, the inserted portion being inserted in the hole.
With regard to claim 2 ,  Chang discloses   the waterproofing member (115) joins the inner wall surface and the stepped portion together.
With regard to claim 3 ,  Chang discloses   the edge is at least partly in contact with the terminal component.
With regard to claim 4 ,  Chang discloses  the edge and the inserted portion 20 are in surface contact with each other.

With regard to claim 5 ,  Chang discloses wherein at least one of the edge and the inserted portion includes a plurality of projections.

With regard to claim 6 ,  Chang discloses   the waterproofing member (115) is disposed in the second space, and  the inner wall surface and the stepped portion are in surface contact with each other.



    PNG
    media_image2.png
    471
    486
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                   

						9/21/22